t c memo united_states tax_court marcius j scaggs and andrea l scaggs petitioners v commissioner of internal revenue respondent docket no filed date r mailed a notice_of_deficiency to ps on date the 90th day after respondent mailed the notice_of_deficiency was thursday date which was not a legal_holiday in the district of columbia the petition was received by the court and filed on date the envelope in which the petition was received bears a federal express fedex u s airbill dated date the delivery service selected on the u s airbill is express saver third business_day held the petition was not timely filed and the court does not have jurisdiction to decide ps’ case marcius j scaggs and andrea l scaggs pro sese elke e franklin for respondent memorandum opinion armen special_trial_judge this case for redetermination of deficiencies and accuracy-related_penalties is before the court on the court’s order dated date raising sua sponte the question of jurisdiction on the basis of the apparent untimeliness of the petition petitioners resided in the state of illinois at the time that the petition was filed background respondent mailed a notice_of_deficiency to petitioners’ last_known_address on date the 90th day after respondent mailed the notice was thursday date which was not a legal_holiday in the district of columbia the petition was received by the court and filed on date the envelope in which the petition was received bears a federal express fedex u s airbill with handwritten entries dated date fedex airbill the delivery service selected on the fedex airbill is express saver third business_day the fedex airbill is a standard form completed by persons sending mail via fedex within the united_states see estate of cranor v commissioner tcmemo_2001_27 discussion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 this court’s jurisdiction to redetermine a deficiency is predicated on the issuance of a valid notice_of_deficiency and the timely filing of a petition rule a c 93_tc_22 90_tc_142 if it appears that this court lacks jurisdiction to decide a case then that issue must be addressed gray v commissioner t c __ __ slip op pincite date sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days from the date that the notice is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day to file a petition in this court for a redetermination of the deficiency sec_6213 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure because the notice was addressed to a person not outside the united_states the 90-day filing period applies in this case see sec_6213 the notice was mailed on date and the 90th day thereafter was thursday date which was not a legal_holiday in the district of columbia see sec_7503 rule b therefore date was the last date for petitioners to timely file a petition in the tax_court see sec_6213 however the petition was not received and filed by the court until tuesday date a timely mailed petition may be treated as though it were timely filed sec_7502 thus if a petition is received by the court after the expiration of the 90-day period it is nevertheless deemed to be timely filed if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing id sec_301_7502-1 proced admin regs petitioners did not use the u s postal service to send their petition to the court nevertheless sending a petition by designated private delivery service may also be treated as timely mailing sec_7502 sec_7502 provides as follows sec_7502 treatment of private delivery services -- in general --any reference in this section to the united_states mail shall be treated as including a reference to any designated_delivery_service and any reference in this section to a postmark by the united_states postal service shall be treated as including a reference to any date recorded or marked as described in paragraph c by any designated_delivery_service in notice_2004_83 2004_2_cb_1030 notice the commissioner updated the list of companies and classes of delivery service that constitute designated private delivery services for purposes of sec_7502 thus effective date and insofar as fedex is concerned the list of designated private delivery services was as follows fedex priority overnight fedex standard overnight fedex day fedex international priority and fedex international first the notice expressly states that fedex is not designated with respect to any type of delivery service not expressly identified thus express saver third business_day service is not a designated private delivery service see raczkowski v commissioner tcmemo_2007_72 holding in part that the timely mailing timely filing rule_of sec_7502 does not apply to ups ground service because such service was not a designated private delivery service under the notice under these circumstances we conclude that the petition was not filed within the requisite period prescribed by sec_6213 consequently this case must be dismissed for lack of jurisdiction in so holding we acknowledge that the result may appear harsh however the court cannot rely on general equitable principles to expand the statutorily prescribed time for filing a petition see austin v commissioner tcmemo_2007_11 wl at citing 92_tc_776 although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 n to reflect the foregoing an order dismissing this case for lack of jurisdiction because of an untimely filed petition will be entered
